                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION


DEREK ROMANS, #1572653                           §
                                                 §
VS.                                              §                 CIVIL ACTION NO. 4:18cv621
                                                 §
DIRECTOR, TDCJ-CID                               §

                                    ORDER OF DISMISSAL

       This case was referred to United States Magistrate Judge Christine A. Nowak, who issued

a Report and Recommendation concluding that the petition for writ of habeas corpus should be

dismissed without prejudice for failure to prosecute. Petitioner filed objections.

       In his objections, it appears that Petitioner complains that the Magistrate Judge is dismissing

his case sua sponte. He refers to “no article 3 jurisdiction.” While Petitioner is not clear, to the

extent the Court understands Petitioner’s objections, it will address them.

       First, the case was referred to the United States Magistrate Judge for findings of fact,

conclusions of law, and recommendations for the disposition of the case pursuant to 28 U.S.C. § 636,

and the Amended Order for the Adoption of Local Rules for the Assignment of Duties to the United

States Magistrate Judge. Accordingly, there is no violation concerning a ruling from anyone other

than an Article 3 Judge. The Report of the Magistrate Judge is simply a recommendation to the

undersigned Article 3 Judge.

       Additionally, a review of the Report shows that the Magistrate Judge recommended dismissal

because Petitioner failed to comply with the Court’s Order from August 30, 2018, to complete a

standard § 2254 form. Petitioner was ordered to complete the standardized form to ensure the case


                                                 1
    could be assessed correctly and completely. Even after the Report recommending dismissal for

    Petitioner’s failure to prosecute was issued on November 21, 2018, Petitioner still did not complete

    the standard form; instead, he filed objections. The Court agrees that Petitioner has failed to

    prosecute his case. A district court may dismiss a case sua sponte whenever necessary to achieve

    the orderly and expeditious disposition of cases. Anthony v. Marion Cty. Gen. Hosp., 617 F.2d 1164,

    1167 (5th Cir. 1980). Thus, dismissal based upon Petitioner’s failure to prosecute the case is

    appropriate.

           In sum, the Report of the Magistrate Judge, which contains proposed findings of fact and

    recommendations for the disposition of the case, has been presented for consideration. The Court

    has conducted a de novo review of the objections raised by Petitioner to the Report, and concludes

    that the findings and conclusions of the Magistrate Judge are correct, and adopts the same as the

    findings and conclusions of the Court.

.          It is accordingly ORDERED that the petition for writ of habeas corpus is DISMISSED

    without prejudice. Petitioner’s objections are OVERRULED.

           Finally, it is ORDERED that all motions by either party not previously ruled on are hereby

    DENIED.
            SIGNED this 4th day of January, 2019.




                                             ___________________________________
                                             AMOS L. MAZZANT
                                             UNITED STATES DISTRICT JUDGE




                                                     2
